        Case 1:18-cr-00258-EJL Document 133 Filed 10/11/18 Page 1 of 4



                            UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO



 UNITED STATES OF AMERICA,

               Plaintiff,

        vs.
                                               Case No. 1:18-cr-00258-EJL
PAVEL BABICHENKO,
GENNADY BABITCHENKO,
PIOTR BABICHENKO,
TIMOFEY BABICHENKO,                            ORDER RE MOTION TO AMEND
KRISTINA BABICHENKO,                           CONDITIONS OF RELEASE AND
NATALIE BABICHENKO,                            OPEN COURT HEARINGS
DAVID BIBIKOV,
ANNA IYERUSALIMETS,
MIKHAIL IYERUSALIMETS,
ARTUR PUPKO,

               Defendants.


       Pending before the Court is a Motion to Amend Conditions of Release and Open

Court Hearings filed by Defendant Anna Iyerusalimets (Dkt. 120) (“Motion”) and joined

by each of the codefendants on pretrial release. (Dkts. 121, 122, 125, 129). On October 4,

2018, Ms. Iyerusalimets filed a brief indicating that the parties had reached a stipulation

regarding the Motion. (Dkts. 132.) Accordingly, the Court hereby adopts the parties’

agreement and grants the Motion in part and to the extent described below.

                                    BACKGROUND

       On September 19, 2018, Ms. Iyerusalimets filed the instant Motion. (Dkt. 120). As

reflected in the Motion, each of the codefendants being supervised by the United States
         Case 1:18-cr-00258-EJL Document 133 Filed 10/11/18 Page 2 of 4



Probation Department has a condition placed on his or her pretrial release similar to that

imposed on Ms. Iyerusalimets, which directs her to:

              avoid all contact, directly or indirectly, with any person who is
              known to be a defendant or victim or witness in the
              investigation or prosecution, including [sic] can have contact
              with family members who are codefendants but not to discuss
              criminal case.

(Dkt. 47.) Originally, this condition was interpreted to disallow the codefendants from

attending one another’s hearings. (Dkt. 120, p. 2.) In the Motion, Ms. Iyerusalimets

requests that the Court: (1) maintain public access to future hearings including the appeal

from detention hearings for Pavel Babichenko and Gennady Babichenko scheduled for

September 20, 2018 and (2) amend the conditions of release to lift the condition restricting

the codefendants’ contact with witnesses and each other. (Dkt. 120).

       On September 20, 2018, the Court issued an oral ruling on the undisputed aspect of

the Motion, thus allowing codefendants to attend one another’s public hearings. However,

the Court reserved ruling on whether to amend the conditions of release as requested. As

indicated at the September 20, 2018 hearing, the Court wanted to allow more time for the

United States Probation Office and the Government to weigh in on this issue before issuing

a decision.

       On September 27, 2018, the Government filed a response to the Motion and on

October 4, 2018, Ms. Iyerusalimets filed a reply brief in support of the Motion. (Dkts. 131,

132). The reply brief reflects that the parties had agreed to certain modifications to the

condition at issue. (Dkt. 132.)


ORDER—2
         Case 1:18-cr-00258-EJL Document 133 Filed 10/11/18 Page 3 of 4



                                      DISCUSSION

       A request to modify conditions of release is governed by 18 U.S.C. § 3145(a)(2),

which states “[i]f a person is ordered released by a magistrate judge, or by a person other

than a judge of a court having original jurisdiction over the offense . . . the person may

file, with the court having original jurisdiction over the offense, a motion for amendment

of the conditions of release.” Further, the Court is directed to determine the motion

“promptly.” 18 U.S.C. § 3145(a). The Bail Reform Act directs the Court to impose the

“least restrictive further condition or combination of conditions” that will “reasonably

assure the appearance of the person as required and the safety of any other person and the

community.” 18 U.S.C. § 3142(c)(1)(B).

       In this case, the Court has reviewed the parties’ stipulated modifications to the

conditions of release and finds them reasonable and consistent with applicable legal

standards. Accordingly, the conditions of release shall be modified consistent with the

parties’ agreement as set forth in Ms. Iyerusalimets’ reply brief as further outlined below.

                                         ORDER

       NOW THEREFORE IT IS HEREBY ORDERED that the Motion to Amend

Conditions of Release and Open Court Hearings filed by Defendant Anna Iyerusalimets

(Dkt. 120) and joined by each of the codefendants on pretrial release (Dkts. 121, 122, 125,

129) is GRANTED IN PART and only to the extent that Condition 7(g) of the Order

Setting Conditions of Release for each codefendant on pretrial release shall be modified

to:



ORDER—3
        Case 1:18-cr-00258-EJL Document 133 Filed 10/11/18 Page 4 of 4



      (1) prohibit contact or communications with potential witnesses and victims

regarding the criminal matter unless accompanied by defense attorney or investigator;

      (2) prohibit discussing, without the presence of a defense attorney or investigator,

the criminal matter with those who are or have been associated with the defendants’

numerous businesses (including non-cell phone businesses, such as the denturist

businesses), church members (past and present), accountants, and anyone associated with

the Petra School (which is connected to the Morning Star Church); and

      (3) allow for contact between and among defendants at any time after the respective

defendant’s counsel has agreed to such contact.

                                                  DATED: October 11, 2018


                                                  _________________________
                                                  Edward J. Lodge
                                                  United States District Judge




ORDER—4
